         Case 3:18-cv-01586-JSC Document 406 Filed 02/27/20 Page 1 of 1




                                    OFFICE OF THE CLERK
                               UNITED STATES DISTRICT COURT

                                Northern District of California

                                        AMENDED CIVIL MINUTES

Date: February 27, 2020         Time: 9:03-10:39        Judge: JACQUELINE SCOTT CORLEY

Case No.: 18-cv-01586-JSC                    Case Name: In Re Pacific Fertility Center Litigation


Deputy Clerk: Ada Means                                 Court Reporter: Marla Knox

Attorneys for Plaintiffs: Dena Sharp, Sarah London, Tracey Cowan, Adam Wolf, Adam Polk, Tiseme
Zegeye, and Kara McBride.

Attorney for Defendant Pacific Fertility Center and Third-party Defendants Philip E. Chenette,
Carolyn R. Givens, Carl M. Herbert, Liyun Li, Isabelle P. Ryan, San Francisco Fertility Center,
Eldon D. Schriock: Aaron Schultz.

Attorneys for Defendants Prelude Fertility, Inc., Pacific MSO, LLC, and Third-party defendant
Joseph Conaghan: Erin Boseman, Julie Park; William Tarantino, and Penelope Prevolos.

Attorney for Defendant Chart Industries: Molly Lane, Megan Suhiro, Phillip Wiese

                                        PROCEEDINGS:
1) Defendant Joseph Conaghan’s Motion to Dismiss
2) Defendants Philip E. Chenette, Carolyn R. Givens, Carl M. Herbert, Liyun Li, Isabelle P. Ryan,
San Francisco Fertility Center, Eldon D. Schriock’s Motion to Dismiss
3) Plaintiffs’ Motion to Certify Class
4) Defendant Chart Industries’s Motion to Strike or Exclude the Expert Report of Nicholas P.
Jewell, Ph.D. and Opinion of Christine Allen
5) Further case management conference

Defendants’ Motion to Dismiss is granted with leave to amend. Amended complaint is due
within 21 days. The motion to seal the courtroom is moot. The Court to issue written order
as to the motion to certify class and motion to strike. A further case management
conference is set for April 9, 2020 at 1:30 p.m. and a joint case management conference
statement shall be filed by April
2, 2020.
